Per curiam.
We are of opinion to affirm the decree. Without entering into a detail of the many grounds on which the court properly dismissed the bill, it suffices to say, that even if it were clearly proved that the decedent Beverley Robinson had, in the last hours of his life, acknowledged that the debt to Smart, which the complainant claimed, had not been fully discharged, yet the amount remaining due was uncertain, and could only be ascertained by a settlement of accounts in reference to transactions more than twenty-seven years old at the commencement of this suit, and now of more than thirty-seven years standing. Such an account ought not to be decreed; for every claimant who asks the relief of a court of equity ought to exhibit his claim within reasonable time, so that, in giving him a decree, the court may not do injustice to ■the defendant.